PER CURIAM
The state petitions this court to reconsider its decision in State v. Wick, 216 Or App 404, 173 P3d 1231 (2007), rev den, 344 Or 671 (2008). In Wick, we remanded for resentencing on the state’s appeal but affirmed defendant’s convictions on cross-appeal. On the state’s appeal, we concluded that the sentencing court correctly declined to impose consecutive sentences based on its own judicial factfinding, but we remanded so that the court could afford defendant the option of a jury trial on consecutive sentencing factors under Oregon Laws 2005, chapter 463. The state now contends that, in light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), we erred in concluding that the imposition of consecutive sentences under ORS 137.123(5) requires findings by a jury rather than a judge. We agree and, accordingly, modify our opinion in that respect.
Reconsideration allowed; former opinion modified and adhered to as modified.